AMERICAN FIRST FINANCIAL, INC. INVESTMENT MORTGAGE BANKERS June3, 2011 Mr. Michael Clampitt Senior Attorney Securities and Exchange Commission Division of Corporations and Finance treet N. E. Washington, DC 20549 Dear Michael, This letter relates toour response to comment #21from your comment letter dated March 15, 2011 concerning File No. 000-53578. The schedule of shareholder loans was inadvertantly omittedfrom our original correspondence submitted with Amendment #5 to our Form 10 filed May 20, 2011. We have listedthe comment below andthe table is attached hereto. The actual comment relates to Form 10-K for the fiscal year ended March 31, 2010 which was filed at the same time as the amendment on the Form 10. Note 9, Related Party transactions, page F-15 We believe that a payable and receivable from the same related individual without formal documentation should be netted together on the face of the balance sheet as a matter of policy.Otherwise the assets and liabilities of the Company would be artificially inflated.In this case, there is no documentation stating separate interest rates or rights of the debtor and creditor.We noted in the Form 10 and in footnote in Form 10-K, that the $50,000 debt was cancelled against the receivable as of March 31, 2009.This note should not and will not reappear on the balance sheet the Company anymore.The fact that there was no documentation is clearly stated in the footnote.We have attached a schedule of the shareholder loans to this response letter to clarify how the loans were recorded. Sincerely, /s/ J.R. Stirling
